DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-24 are pending in the application. Claims 1, 12, 6, 8, 17, 19 and 23 are amended. 
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2021 has been entered.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 1, 7, 9-12, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanovic (U.S. 20170228602, hereinafter Stefanovic) in view of Atanassov et al. (U.S. 20140210950, hereinafter Atanassov) and Holzer et al. (U.S 20190139310, hereinafter Holzer).
Regarding Claim 1, Stefanovic discloses a method, comprising:
obtaining a reference stereo image from a stereo camera assembly of a computing device; and detecting a reference surface from the reference stereo image (par. 0054, 0075, teaches a stereo camera with a first sensor and a second sensor, a camera detecting a distance to a floor (reference surface));
determining, an inclination angle of the reference surface relative to the output vector (par. 0017, 0054, 0075, 0076, teaches a stereo camera with a first sensor and a second sensor, and teaches determining an angle of a sensor apparatus with respect to a floor);
obtaining a first dimensioning stereo image from the stereo camera assembly (see par. 0023, 0025, 0072); and
detecting the reference surface in the first dimensioning stereo image using the inclination angle as a constraint (see par. 0017, 0018, 0076, FIG. 3, teaches determining an angle of a sensor apparatus with respect to a floor).

Atanassov teaches a stereo camera assembly of the mobile computing device (see par. 0005, teaches using stereo cameras on a cell phone or other mobile device);
detecting a first object surface in the first dimensioning stereo image; and generating dimensions of the object based on the first object surface and the reference surface (see par. 0005, 0021, 0025, teaches a stereoscopic imaging system having at least two imaging sensors used for measuring the dimensions of an object that includes measuring the height, and length of width (surfaces) of an object in a scene, and teaches calculated dimensions being overlaid on a display screen showing the objects being measured in real time where the feature extraction is general enough to permit extraction of multiple types of features from a variety of different captured objects, and teaches regions that exhibit particular patterns or edges being defined as keypoints where a keypoint match may include a pair of points, with one point identified in the first image and the second point identified in the second image (reference surface)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of generating dimensions of the object as taught by Atanassov ([0025) into the imaging of Stefanovic in order to provide for a stereoscopic imaging system having at least two imaging sensors used for measuring the dimensions of an object (Atanassov, par. 0005).  

Holzer teaches determining the inclination, based on the reference surface detected from the reference stereo image and an output vector from a motion sensor of the mobile computing device ([0031], generating a surround view from sources such as accelerometers, gyroscopes, magnetometers, IMU (Inertial Measurement Unit systems), and depth, 3D, or disparity image data streams captured by stereo cameras, time-of-flight cameras, three-dimensional cameras; [0108], FIGS. 8A, 8B, using sensor data from the mobile device 814, an Earth reference frame 3-D coordinate system 804 can be associated with the image data. The direction of the gravity vector is indicated by arrow 810; Claims 11, 18 & 20; See also [0148]-[0150]).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the inclination determination  as taught by Holzer  ([0108]) into the stereoscopic imaging system of Stefanovic & Atanassov in order to provide systems ability to cope with moving scenery, a moving acquisition device, or both, the ability to model parts of the scene in three-dimensions and the ability to remove unnecessary, redundant information and reduce the memory footprint of the output dataset (Holzer, [0047]).
Regarding claims 7, 18, Atanassov teaches rendering the dimensions on a display of the mobile computing device (see par. 0006, 0020).  Motivation for this combination has been stated in claim 1.
Regarding claims 9, 20, Stefanovic teaches the inclination angle is an angle between the output vector and a normal of the reference surface (see par. 0017, 0076, teaches determining an angle (output vector) of a sensor apparatus with respect to a floor (normal of the reference surface));
Regarding claims 10, 21, Stefanovic teaches the reference surface includes a surface supporting the object (see Fig. 2, par. 0073-0075, teaches a floor supporting an object).
Regarding claims 11, 22, Stefanovic teaches the reference surface includes at least one of a floor, a ramp, or a shelf (see par. 0054, 0075).
Regarding claim 12, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Stefanovic teaches a controller (see par. 0067, 0090).  Motivation for this combination has been stated in claim 1.  
Regarding claim 23, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Atanassov teaches a computer-readable medium (see par. 0009).  Motivation for this combination has been stated in claim 1.  

Claims 2-5, 13-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanovic (U.S. 20170228602, hereinafter Stefanovic) in view of Atanassov et al. (U.S. 20140210950, hereinafter Atanassov), Holzer et al. (U.S 20190139310, hereinafter Holzer) and further in view of Felip (U.S. 2018/0286119).
Regarding claims 2, 13, 24, Stefanovic teaches detecting the reference surface in the stereo image based on the inclination angle (see par. 0017, 0076).
Atanassov teaches detecting an object surface in the dimensioning stereo image; and generating dimensions of the object based on the object surface and the reference surface (see par. 0005).
Stefanovic, Atanassov and Holzer do not specifically teach a second dimensioning stereo image; and obtaining a second dimensioning stereo image from the stereo camera assembly.
Felip teaches a second dimensioning stereo image; and obtaining a second dimensioning stereo image from the stereo camera assembly (see par. 0062, teaches controlling a depth camera to capture a depth image of an object while the object is positioned on a modeling table; determining whether a surface of an object is occluded from a depth camera and repositioning the object on the modeling table to a new position at which the occluded surface is viewable by the depth camera, and teaches controlling the depth camera to capture a subsequent depth image of the object while in the new position, and teaches generating a three-dimensional model of the object based on the captured depth images of the object).


Regarding claims 3, 14, Stefanovic teaches obtaining the reference stereo image prior to obtaining the first dimensioning stereo image (see par. 0054, 0075, teaches a stereo camera with a first sensor and a second sensor for capturing images where the area and order of capturing would have been understood as merely a choice).

Regarding claims 4, 15, Stefanovic teaches obtaining the reference stereo image after obtaining the second dimensioning stereo image (see par. 0054, 0075, teaches a stereo camera with a first sensor and a second sensor for capturing images where the area and order of capturing would have been understood as merely a choice).

Regarding claims 5, 16, Atanassov teaches the dimensions include a height and a width, and wherein the further dimensions include a depth (see par. 0005, teaches measuring the height, and length of width of an object in a scene, where measurement can also be in the Z direction, in order to measure distance of the object from the .

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanovic (U.S. 20170228602, hereinafter Stefanovic) in view of Atanassov et al. (U.S. 20140210950, hereinafter Atanassov), Holzer et al. (U.S 20190139310, hereinafter Holzer) and further in view of Wu (U.S. 2014/0355820).

Regarding claims 6, 17, Stefanovic does not specifically teach detecting the reference surface in the first dimensioning stereo image; and the inclination angle as an input to a plane fitting operation.
Atanassov teaches detecting the reference surface in the first dimensioning stereo image using the inclination angle as a constraint (see par. 0005; (see par. 0017, 0018, 0076, FIG. 3, teaches determining an angle of a sensor apparatus with respect to a floor).
Stefanovic, Atanassov and Holzer do not specifically teach the inclination angle as an input to a plane fitting operation.
Wu teaches the inclination angle as an input to a plane fitting operation (see par. 0020, teaches an angle-corrected delta between the depth of the surface of an object at a location as measured by a sensor and the depth of the surface at the position being determined by plane fitting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by .

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanovic (U.S. 20170228602, hereinafter Stefanovic) in view of Atanassov et al. (U.S. 20140210950, hereinafter Atanassov), Holzer et al. (U.S 20190139310, hereinafter Holzer) and further in view of Wu (U.S. 2014/0355820). Mistry (U.S. 2014/0139637).
Regarding claims 8, 19, Stefanovic and Atanassov do not specifically teach the auxiliary sensor includes an inertial measurement unit (IMU), and wherein the output vector includes a gravity vector.
Mistry teaches the auxiliary sensor includes an inertial measurement unit (IMU), and wherein the output vector includes a gravity vector (see par. 0136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Stefanovic with the limitations as taught by Atanassov and Mistry to provide for a sensor including an inertial measurement system (IMU) and gravity vector sensors (see Mistry par. 0136).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487